IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


ALDERWOODS (PENNSYLVANIA), INC.,             :   No. 30 WAP 2017
A WHOLLY OWNED SUBSIDIARY OF                 :
SERVICE CORPORATION                          :   Appeal from the Order of the
INTERNATIONAL, T/A BURTON L.                 :   Commonwealth Court entered May 10,
HIRSCH FUNERAL HOME,                         :   2017 at No. 693 MD 2016.
                                             :
                    Appellant                :
                                             :
                                             :
               v.                            :
                                             :
                                             :
PENNSYLVANIA PUBLIC UTILITY                  :
COMMISSION, THE HONORABLE                    :
GLADYS M. BROWN, CHAIRMAN, THE               :
HONORABLE ANDREW G. PLACE, VICE              :
CHAIRMAN, THE HONORABLE JOHN F.              :
COLEMAN, JR., COMMISSIONER, THE              :
HONORABLE ROBERT F. POWELSON,                :
COMMISSIONER, THE HONORABLE                  :
DAVID W. SWEET, COMMISSIONER,                :
AND DUQUESNE LIGHT COMPANY,                  :
                                             :
                    Appellees                :


                             CONCURRING STATEMENT

JUSTICE BAER                                     DECIDED: AUGUST 3, 2017

       I join the decision of the Court insofar as it rejects the filing of a case in the

Commonwealth Court’s original jurisdiction and a direct appeal therefrom as a way to

bring an appellate issue properly subject to discretionary consideration before this Court

as of right.

       I write separately to express serious doubt as to whether the trial court and

Public Utility Commission (PUC) were correct in having the PUC determine the utility’s
liability in this case.   That issue has nothing to do with the PUC’s expertise as a

regulator of utilities. Indeed, the question of liability strikes me as a typical one that trial

courts and juries in this Commonwealth answer every day.              Thus, if this case was

properly before the Court, my inclination would be to reverse.




                                     [30 WAP 2017] - 2